internal_revenue_service number release date index number --------------------- ------------------------------------------------------------ ------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-148904-07 date january ty ------- ty ------- legend taxpayer company product business --------------------- --------------------------- ------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------- ---------------------------- ------------------------------ ------------------- ----------------------------------------------------------- ------------- ---- ---- -------------------------------------------------------------------- indication x indication y date year a b c period dear ---------------- this letter responds to a private_letter_ruling request dated date which was submitted by the authorized representative of taxpayer in that letter rulings were requested concerning certain amounts taxpayer will receive under an agreement specifically taxpayer requests a ruling that inclusion of the amounts in gross_income in the next succeeding taxable_year following the year of receipt is a proper method_of_accounting to the extent that the amounts are recognized by taxpayer in revenues in its applicable_financial_statement in a taxable_year following the year of receipt pursuant to the deferral method of section dollar_figure of revproc_2004_34 2004_22_irb_991 and taxpayer may adopt the deferral method in year because year is the first year in which taxpayer receives an advance_payment as defined in section dollar_figure of revproc_2004_34 plr-148904-07 taxpayer is engaged in business prior to date taxpayer owned or controlled certain intellectual_property the ip including patents and know-how related to product taxpayer and company entered into an agreement as of date the agreement under which taxpayer granted company an exclusive license to develop use offer for sale sell sublicense and otherwise commercialize any products for human use containing product that are made by a process covered by the ip licensed products the license granted to company was co-exclusive with taxpayer so that taxpayer may exercise its rights and perform its obligations under the agreement the agreement provides that taxpayer and company will collaborate in developing marketing and obtaining regulatory approval for licensed products taxpayer and company have agreed to bear b percent and c percent respectively of the costs of development of the initial licensed product for indication x and indication y the agreement also provides guidelines for the allocation of primary responsibility and costs associated with development of other licensed products in consideration for entering into the agreement in year company paid taxpayer a non-refundable initial license fee the fee of dollar_figurea company is obligated to make payments to taxpayer if and when certain milestones in the development of the ip are met the milestone_payments and if licensed products are commercialized company is obligated to make payments of royalties to taxpayer based on the level of sales of the product the royalty payments taxpayer has represented that the milestone_payments are solely for_the_use_of the ip and compensate taxpayer for the increased value of the ip as it progresses through each stage of development testing and regulation and that no part of the milestone_payments is compensation_for services the royalty payments are not addressed in this ruling taxpayer has a certified audited financial statement accompanied by the report of an independent cpa which is used for credit purposes reporting to shareholders and other substantial non-tax purposes and is an applicable_financial_statement as defined in sec_4 of revproc_2004_34 taxpayer anticipates that it will recognize the fee in revenues in the applicable_financial_statement over period rather than in the year of receipt taxpayer received no advance_payments as defined in section dollar_figure of revproc_2004_34 prior to year taxpayer anticipates that current financial reporting rules will require it to recognize the milestone_payments in income in the taxable_year of receipt but will include the milestone_payments in income in its applicable_financial_statement in a subsequent taxable_year to the extent financial reporting rules permit sec_451 of the internal_revenue_code provides that the amount of any item_of_gross_income is included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used by the taxpayer in computing taxable_income the amount is to be properly accounted for as of a different period plr-148904-07 sec_1_451-1 of the income_tax regulations provides that under an accrual_method of accounting_income is included in gross_income when all the events have occurred that fix the right to receive the income and the amount can be determined with reasonable accuracy all the events that fix the right to receive income generally occur when the required performance takes place payment is due to the taxpayer or payment is received by the taxpayer whichever happens earliest revrul_84_31 1984_1_cb_127 sec_5 a of revproc_2004_34 provides that a taxpayer within the scope of the revenue_procedure that chooses to use the deferral method described in that section is using a proper method_of_accounting under sec_1_451-1 a taxpayer using the deferral method must include an advance_payment in gross_income in the taxable_year of receipt to the extent recognized in revenues in its applicable_financial_statement in that year and include the remaining amount of the advance_payment in gross_income in the next succeeding taxable_year sec_4 of revproc_2004_34 provides that a payment received by a taxpayer for the use including by license or lease of intellectual_property is an advance_payment if including the payment in gross_income for the taxable_year of receipt is a permissible method_of_accounting for federal_income_tax purposes without regard to the revenue_procedure and the payment is recognized by the taxpayer in whole or in part in revenues in its applicable_financial_statement for a subsequent taxable_year section dollar_figure of revproc_2004_34 provides that the term intellectual_property includes patents and similar intangible_property rights sec_4 of revproc_2004_34 defines an applicable_financial_statement to include a certified audited financial statement that is accompanied by the report of an independent cpa that is used for credit purposes reporting to shareholders or any other substantial non-tax purpose section dollar_figure of revproc_2004_34 provides that a taxpayer may adopt any permissible method_of_accounting for advance_payments for the first taxable_year in which the taxpayer receives advance_payments based on the language of the agreement and taxpayer’s representations we conclude that the fee and the milestone_payments are payments for_the_use_of intellectual_property and are advance_payments within the meaning of section dollar_figure of revproc_2004_34 to the extent the taxpayer recognizes the payments in its applicable_financial_statement for a taxable_year following the taxable_year of receipt therefore we conclude that under section dollar_figure of revproc_2004_34 it is a proper method_of_accounting for taxpayer to defer to the next succeeding taxable_year following the year of receipt the inclusion in gross_income of the fee and each milestone payment to the extent that the fee and each milestone payment are recognized by taxpayer in whole plr-148904-07 or in part in revenues in its applicable_financial_statement for a taxable_year subsequent to the taxable_year of receipt because year is the first taxable_year in which taxpayer receives an advance_payment taxpayer may adopt the deferral method of section dollar_figure of revproc_2004_34 in year pursuant to section dollar_figure of revproc_2004_34 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely donna m crisalli senior technician reviewer branch income_tax accounting cc
